STATE OF MICHIGAN

                           COURT OF APPEALS



AMBER ELIZABETH ADAMS,                                              UNPUBLISHED
                                                                    December 6, 2018
               Plaintiff-Appellant,

v                                                                   No. 343170
                                                                    Wayne Circuit Court
STEPHEN CHARLES ADAMS, II,                                          LC No. 17-101934-DM

               Defendant-Appellee.


Before: SHAPIRO, P.J., and CAVANAGH and K. F. KELLY, JJ.

SHAPIRO, P.J. (concurring).

        In addition to remanding for findings on the best-interest factors, I would remand also for
findings as to spousal support. As the majority notes, the trial court denied spousal support
without explanation.1 Without such findings, I do not think we can find that the decision was
fair and equitable. In all other respects, I concur with my colleagues.

                                                            /s/ Douglas B. Shapiro




1
  It also appears that the trial court likely erred by ordering that spousal support would be
nonmodifiable, but this aspect of the judgment of divorce was not challenged on appeal.


                                                -1-